



Exhibit 10.48
exhibit1048imagea01.jpg [exhibit1048imagea01.jpg]
16 May 2017






SETTLEMENT AGREEMENT


Without prejudice and subject to contract




(1)    CATALENT PHARMA SOLUTIONS LIMITED
(2)    SHARON JOHNSON






















Olswang LLP
T +44 (0) 20 7067 3000
 
90 High Holborn
F +44 (0) 20 7067 3999
Olswang LLP is authorised and regulated by the Solicitors Regulation Authority.
London WC1V 6XX
DX 37972 Kingsway
www.olswang.com






--------------------------------------------------------------------------------











CONTENTS
Clause    Page
1.
DEFINITIONS    1

2.
TERMINATION    3

4.
TAXATION    5

5.
COMPANY PROPERTY    6

6.
CONFIDENTIALITY    6

7.
RESTRICTIONS    7

8.
CLAIMS AGAINST THE COMPANY AND WARRANTIES    9

9.
REFERENCE AND OTHER MATTERS    11

10.
GENERAL    12

SCHEDULE 1
Claims    13
SCHEDULE 2
Adviser's acknowledgement    16
SCHEDULE 3
Letter of resignation    17
SCHEDULE 4
Agreed reference    19
SCHEDULE 5
Agreed internal announcement    20



















--------------------------------------------------------------------------------







THIS AGREEMENT is made BETWEEN:
(1)
CATALENT PHARMA SOLUTIONS LIMITED a company incorporated in England and Wales
(registered number 03761135) whose registered office is at Frankland Road,
Blagrove, Swindon, Wiltshire SN5 8YG ("Company"); and

(2)
SHARON JOHNSON of 8 Tithe Barn Close, Ickburgh, Norfolk IP26 5JY ("Employee").

IT IS AGREED as follows:
1.
DEFINITIONS

1.1
In this Agreement (including the schedules) the following words and expressions
shall have the following meanings unless the context otherwise requires:

"Adviser" means Alyson Young of MBC Law Limited;
"Award" has the meaning given to that term in the Plan;
"Client" means any person, firm, company or other entity (i) who or which at any
time during the Relevant Period was provided with goods or services by the
Company or any Group Company or was negotiating, or was in the habit of dealing,
with the Company or any Group Company for the supply of goods or services by the
Company or any Group Company or (ii) about whom or which the Employee has
confidential information, and in each case with whom or which the Employee or
any person who reported directly to her had material dealings at any time during
the Relevant Period;
"Compensation Payment" means the payment made as compensation for the
termination of the Employee's employment set out in clause 3.5;
"Competing Business" means any business in the United Kingdom, the United
States, Brazil, Argentina, Canada, China, Japan, Australia or any member state
of the European Union (i) providing outsourced final dosage form development or
commercial supply services or (ii) providing clinical supply services;
"Contract of Employment" means the contract of employment between the Company
and the Employee signed by the Employee on 4 May 2011 (as amended);
"Group Company" means any parent undertaking of the Company and any subsidiary
undertaking of the Company or of any such parent undertaking (where "parent
undertaking" and "subsidiary undertaking" have the meanings attributed to them
under section 1162 Companies Act 2006);
"Key Employee" means (i) any officer of the Company or any Group Company (ii)
any employee of or consultant to the Company or any Group Company earning
£50,000, or the equivalent amount in a foreign currency (including bonuses and
commission, if any, but excluding any appropriate VAT) or more on an annualised
basis (iii) any project manager of the Company or any Group Company or (iv) any
employee of or consultant to the Company who has confidential information
belonging to the Company or any Group Company, in each case with whom the
Employee in the course of her employment had material dealings at any time
during the Relevant Period;
"MIP" means the Catalent, Inc. Management Incentive Plan;





--------------------------------------------------------------------------------





"Pension Rights" means pension rights accrued up to the Termination Date under
any occupational pension scheme (as defined in the Pension Schemes Act 1993)
operated by the Company or any Group Company and of which the Employee is a
member;
"Plan" means the Catalent, Inc. 2014 Omnibus Incentive Plan (which, for the
avoidance of doubt, provides the legal framework for the Long-Term Incentive
Plan operated by Catalent, Inc.);
"Relevant Benefits" means any pension, lump sum, gratuity or other like benefit
given or to be given on retirement or on death, or by virtue of a pension
sharing order or provision, or in anticipation of retirement, or, in connection
with past service, after retirement or death, or to be given on or in
anticipation of or in connection with any change in the nature of the service of
the employee in question, except that it does not include any benefit which is
to be afforded solely by reason of the disablement by accident of a person
occurring during their service or of their death by accident so occurring and
for no other reason;
"Relevant Period" means the period of 12 months immediately preceding the
Termination Date;
"Relevant Personnel" means any former or existing agent, client, consultant,
director, employee, officer, shareholder, supplier or worker of the Company or
any Group Company;
"Restricted Goods or Services" means goods or services of a type provided by the
Company or any Group Company at the Termination Date;
"Supplier" means any person, firm, company or other entity who or which at any
time during the Relevant Period (i) supplied goods or services (other than
utilities and goods or services supplied for administrative purposes) to the
Company or any Group Company or (ii) was negotiating with the Company or any
Group Company to supply goods or services (other than utilities and goods or
services supplied for administrative purposes) to the Company or any Group
Company, and in each case with whom or which the Employee or any person who
reported directly to her had material dealings at any time during the Relevant
Period;
"Tax Liability" means any income tax, employee's National Insurance
contributions, fines, interest, costs or penalties arising in respect of all and
any of the payments made and benefits provided under this Agreement;
"Termination Date" means a date to be agreed with the Employee at least two
weeks prior to such date, which shall be no earlier than 12 May 2017 and no
later than 30 June 2017, provided, however, that the Termination Date shall be
30 June 2017 if the Company and the Employee shall not be able to agree on a
date;
"Terms" means the terms of this Agreement; and
"Three Month Period" means the period of three months immediately following the
Termination Date.
2.
TERMINATION

2.1
Following the Employee's resignation on 1 April 2017, the Employee's employment
with the Company will terminate on the Termination Date.

2.2
During the period up to the Termination Date, the Employee will remain an
employee of the Company and will continue to comply with:

2.2.1
all of her express and implied duties and obligations under the Contract of
Employment,






--------------------------------------------------------------------------------





2.2.2
all other duties she may have as a Company employee, including, but not limited
to, her duties to comply with all applicable policies of the Company, including,
but not limited to, its Standards of Business Conduct and its Securities Trading
Policy, and

2.2.3
all fiduciary (or similar) duties she owes as an officer of a Group Company
pursuant to the law under which such Group Company is organized.

2.3
In addition to discharging the responsibilities set forth in clause 2.2 of this
Agreement, during the period up to the Termination Date and for the Three Month
Period, the Employee will participate cooperatively in transition activities as
required by the Company or any Group Company and provide in a timely fashion
such assistance and information as the Company or any Group Company may require
in connection with any matter with which the Employee dealt in the course of her
employment. During the Three Month Period, clause 16 of the Contract of
Employment (Confidentiality) shall continue to apply to the Employee save that
references to "employment" in that clause shall be read as references to
employment and the Three Month Period. In respect of the Three Month Period:

2.3.1
the Employee will not receive any salary, benefits or other remuneration for
providing such transition assistance, other than reimbursement of expenses
properly incurred and submitted in accordance with the Company's expenses policy
and clause 3.6 below; and

2.3.2
any travel undertaken by the Employee pursuant to such transition activities
shall be with the Employee's consent.

2.4
The Employee agrees to resign any and all directorships, offices, trusteeships
or other positions held by her in or on behalf of the Company or any Group
Company with effect from the Termination Date by signing a resignation letter in
the form attached at Schedule 3 and such other documentation as the Company
shall require to be signed in order to give effect to such resignations.

3.
PAYMENTS

3.1
The Employee will receive her salary and contractual benefits as usual up to and
including the Termination Date (less applicable tax and employee's National
Insurance contributions), together with a payment in lieu of accrued but untaken
holiday (if any) as at the Termination Date (less applicable tax and employee's
National Insurance contributions).

3.2
The Employee will retain all rights to any benefits that vested on or before the
Termination Date. In addition:

3.2.1
the Employee will remain eligible for a cash bonus under and in accordance with
the terms of the MIP for fiscal year 2017; and

13.2.2
any Award (or part of an Award) which is held by the Employee will continue to
be capable of vesting (and, if applicable, being exercised by the Employee) up
to and including the Termination Date in accordance with, and subject to, the
provisions of the Plan and any grant notice or agreement relating to the Award
in the usual way.

3.3
Subject to:

3.3.1
receipt by the Company of a copy of this Agreement, signed by all the parties
and the Adviser;

3.3.2
the Employee's compliance with the Terms; and






--------------------------------------------------------------------------------





3.3.3
receipt by the Company of the resignation letter referred to in clause 2.4;

the Company will effect the arrangements as set out in clauses 3.4 and 3.5.
3.4
Notwithstanding the termination of the Employee's employment with the Company on
the Termination Date:

3.4.1
a cash bonus equal to 75% of the Employee's current base annual salary (75% of
the Employee’s current base annual salary being £219,256.50) that would
otherwise have become due and payable to the Employee under the terms of the MIP
for fiscal year 2018 will continue to be paid to the Employee in accordance with
its terms at the same time as other eligible employees receive their MIP awards;

3.4.2
any Award (or any part of an Award) which is (a) held by the Employee pursuant
to the Plan and (b) not vested as of the Termination Date but is due to vest on
or before 30 September 2017 will continue to be capable of vesting (and, if
applicable, being exercised by the Employee) in accordance with, and subject to,
the provisions of the Plan and any grant notice or agreement relating to the
Award; and

3.4.3
any option to purchase the Company’s common stock that vested prior to the
Termination Date or will vest on or before 30 September 2017 in accordance with
clause 3.4.2 may be exercised, in whole or in part from time to time, at any
time up to the date that is three months from the later of the Termination Date
or the date when such option vested, provided that any option not exercised by
such date will be cancelled and forfeited,

and it is hereby agreed that with effect from 30 September 2017 all and any
subsisting Awards (or any part of any such Awards) with a scheduled vesting date
thereafter held by the Employee will lapse with immediate effect.
3.5
In addition, the Company will pay the Employee, without admission of liability,
and subject to the deductions provided for in this Agreement, an amount equal to
the Employee's current base annual salary (being £292,342.00) as the
Compensation Payment. The Compensation Payment will be paid in 12 monthly
instalments on or around the last working day of each calendar month commencing
within 28 days of the Termination Date. The Company's liability to pay any
outstanding instalments will cease immediately at the time the Employee breaches
any Term, including (without limitation) if the Employee commences any
proceedings in an employment tribunal or other court, whether in the United
Kingdom, the United States or any other country, against the Company, any Group
Company or any Relevant Personnel.

3.6
The Employee must submit any expenses claims on or before the Termination Date
in the case of expenses incurred on or before the Termination Date and on or
before the end of the Three Month Period in the case of expenses incurred during
the Three Month Period and the Company will reimburse the Employee for any
expenses properly incurred in the usual way, subject to compliance with the
requirements of the Company's expenses policy. Any expenditure on the Company's
credit card that was not properly incurred on the Company's business or for
which the Employee cannot produce appropriate receipts may be deducted from the
payment referred to in clause 3.4.1 above.

3.7
For the avoidance of doubt, the Employee’s entitlement to all salary and other
benefits will end on the Termination Date.

4.
TAXATION






--------------------------------------------------------------------------------





4.1
The payments referred to in clauses 3.2, 3.4.1 and 3.4.2 will be made less
applicable tax and employee's National Insurance contributions.

4.2
The first £30,000 of the Compensation Payment will be paid to the Employee
without deduction of income tax or employee’s National Insurance contributions.
The balance of the Compensation Payment will be paid to the Employee less income
tax and any applicable employee's National Insurance contributions.

4.3
Except in respect of income tax or employee's National Insurance contributions
deducted by the Company under clauses 4.1 and 4.2 the Employee is, and
undertakes to be, responsible for any Tax Liability, including for the avoidance
of doubt any Tax Liability on the first £30,000 of the Compensation Payment, and
the Employee indemnifies and will keep indemnified the Company and each Group
Company against any claim or demand which is made against the Company or any
Group Company in respect of any such Tax Liability but excluding any interest,
costs or penalties imposed in respect of the Tax Liability arising from the
Company's or any Group Company’s failure to inform the Employee within a
reasonable period of any demand received in respect of any Tax Liability. The
Employee undertakes immediately to pay to the Company on demand any such Tax
Liability other than any part of the Tax Liability already paid by the Employee
to HM Revenue & Customs.

4.4
The Company will reimburse the Employee for the reasonable costs incurred by the
Employee in obtaining tax planning or preparation services, up to a limit of
£15,000 (including VAT, if applicable), provided such services are procured by
the Employee by 30 April 2018 and the Employee’s claim for reimbursement is
submitted reasonably promptly thereafter in accordance with the Company’s normal
expense reimbursement policies.

4.5
The Company will in addition pay such amounts to the Employee as are sufficient
to equalise the tax burden on the Employee as a result of share option
exercises, in a manner consistent with the manner in which such payments have
been made available to the Employee and certain other U.K.-based executives
previously.

5.
COMPANY PROPERTY

5.1
The Employee warrants and confirms that the Employee will return to the Company
on or before the Termination Date, without modification, all property belonging
to the Company or any Group Company which is in the Employee's possession,
custody or control including, but not limited to, computer disks, computer and
other electronic equipment, correspondence, credit or charge cards, documents,
files, keys, laptop computers, mobile telephones, records, security passes and
other equipment and information (whether originals, copies or extracts) and that
the Employee will not retain any copies or extracts of any documents or other
property belonging to the Company or any Group Company (whether in physical or
electronic form). The Employee undertakes to return immediately to the Company
any such property that may, after the Termination Date, come into the Employee's
possession, custody or control.

5.2
The Employee confirms that any information which belongs or may belong to the
Company or any Group Company and which is stored on any storage platform,
personal computer or other electronic equipment belonging to the Employee or to
which the Employee has access (other than that which is stored on any Company
personal computer or other Company electronic equipment) will be returned to the
Company pursuant to clause 5.1 and will be permanently deleted from such
equipment or platform on or before the Termination Date.

6.
CONFIDENTIALITY






--------------------------------------------------------------------------------





The Employee agrees to keep the existence and negotiation of this Agreement and
the Terms confidential and warrants that the Employee has not before the date of
this Agreement made or authorised and will not, after the date of this
Agreement, make or authorise, without the Company's prior written consent, any
statement or comment concerning the Terms except to the Employee's professional
advisers, spouse/civil partner or as may be required by law. The Employee
undertakes to procure that the Employee's professional advisers and spouse/civil
partner comply with the terms of this clause 6 as if they were a party to this
Agreement, and the Employee accepts that any breach by them shall be deemed to
be a breach by the Employee of the Terms.
7.
RESTRICTIONS

7.1
Notwithstanding the termination of the Employee's employment, the Employee
acknowledges and affirms that the Employee remains bound by those provisions of
the Contract of Employment that are expressed to continue after termination of
the Employee's employment including, without limitation, clause 16
(Confidentiality) and clause 17 (Intellectual Property Rights) save for the
restrictions at clause 18 (Restraint) of the Contract of Employment which the
parties agree will be replaced by, and the Employee will bound by, the
restrictions at clause 7.2 of this Agreement.

7.2
In consideration of the payments and benefits set forth in clauses 3.4 and 4.4
of this Agreement, which the Employee acknowledges she would otherwise not be
entitled to, the Employee agrees with the Company that she will not directly or
indirectly for a period of six months immediately following the Termination
Date:

7.2.1
carry on or be involved or interested in a Competing Business, save that she may
be interested: (1) in securities in a company whose shares or other securities
are listed, traded and/or dealt in on any securities exchange or market provided
that she does not hold (and is not interested, directly or indirectly) in shares
or securities conferring more than three per cent of the votes that could be
cast at a general meeting of that body corporate; or (2) in any class of
securities not so listed, traded or dealt provided that she does not hold (and
is not interested, directly or indirectly) in shares or securities conferring
more than 5 per cent of the votes that could be cast at a general meeting of
that body corporate;

7.2.2
in any capacity perform in a Competing Business a similar role to that which she
performed for the Company;

7.2.3
either on her own account or on behalf of any Competing Business supply or
facilitate the supply of Restricted Goods or Services to any Client;

7.2.4
on behalf of any Competing Business deal with a Client;

7.2.5
either on her own account or on behalf of any Competing Business deal with a
Supplier;

7.2.6
either on her own account or for any person, firm or company or other
undertaking employ or otherwise engage or facilitate the employment or
engagement of the services of any Key Employee whether or not any such Key
Employee would in entering into the employment or engagement commit a breach of
contract;

7.2.7
either on her own account or for any company, firm, person or other undertaking
induce, solicit or entice or endeavour to induce, solicit or entice (or assist
any company, firm, person or other undertaking to induce, solicit or entice or
endeavour to induce, solicit or entice) any Key Employee to cease working for or
providing their services to the Company or any Group Company whether or






--------------------------------------------------------------------------------





not any such Key Employee would by entering into the employment or engagement
commit a breach of contract;
7.2.8
either on her own account or on behalf of any Competing Business induce, solicit
or entice or endeavour to induce, solicit or entice (or assist any Competing
Business to induce, solicit or entice or endeavour to induce, solicit or entice)
any Client to cease conducting any business with the Company or any Group
Company or to reduce the amount of business conducted with the Company or any
Group Company or adversely to vary the terms upon which any business is
conducted with the Company or any Group Company or to exclude the Company or any
Group Company from new business opportunities in relation to any Restricted
Goods or Services;

7.2.9
on behalf of any Competing Business induce, solicit or entice or endeavour to
induce, solicit or entice (or assist any Competing Business to induce, solicit
or entice or endeavour to induce, solicit or entice) any Supplier to cease
conducting business with the Company or any Group Company or to reduce the
amount of business conducted with the Company or any Group Company or adversely
to vary the terms upon which any business is conducted with the Company or any
Group Company.

7.3
The Employee agrees that each of the restrictions set out in clauses 7.2.1 to
7.2.9 constitute entirely separate, severable and independent restrictions on
her. The Employee acknowledges that she has received independent legal advice on
the terms and effect of the provisions of this Agreement, including the
restrictions above.

7.4
The Employee will not at any time after the Termination Date present herself or
allow herself to be held out or presented as being in any way connected with or
interested in the business of the Company or any Group Company (other than for
the purposes of carrying out transition activities during the Three Month Period
in accordance with clause 2.3 above, as a shareholder (if that is the case) or
if the Employee is re-hired by the Company or any Group Company).

7.5
The Employee undertakes, affirms and agrees that:

7.5.1
the Employee will not directly or indirectly make, publish or otherwise
communicate any statement whatsoever whether in writing or otherwise which may
have the effect of damaging or lowering the business interests or the reputation
of the Company or any Group Company or any Relevant Personnel or which may be
disparaging or derogatory to any of the Company or any Group Company or any
Relevant Personnel; and

7.5.2
following the Termination Date, the Employee will not represent herself or allow
herself to be held out or represented as being in any way connected with or
interested in the business of the Company or any Group Company.

8.
CLAIMS AGAINST THE COMPANY AND WARRANTIES

8.1
The Employee accepts that the Terms are offered by the Company without any
admission of liability and are in full and final settlement of all and any
claims as set out in Schedule 1 ("Claims").

8.2
The provisions of clause 8.1 will not prevent the Employee bringing proceedings:

8.2.1
to enforce this Agreement; or






--------------------------------------------------------------------------------





8.2.2
in respect of Pension Rights; or

8.2.3
in a County Court or the High Court, in respect of any personal injury of which
the Employee is not aware and could not reasonably have been aware at the time
of signing this Agreement.

8.3
The Employee undertakes and warrants that, to the best of her knowledge,
information and belief, after due and careful enquiry, she is not aware of any
circumstances that might give rise to a personal injury claim (nor to a claim in
respect of Pension Rights) against the Company or any Group Company.

8.4
The Employee represents, warrants and undertakes that:

8.4.1
the Employee has received advice from the Adviser as to the Terms and effect of
this Agreement and in particular its effect on the Employee's ability to pursue
the Employee's rights or complaint before an employment tribunal;

8.4.2
the Adviser has confirmed to the Employee that they are a solicitor of the
Senior Courts of England and Wales, holding a current practising certificate and
that there was in force, at the time the Employee received the advice referred
to above, a contract of insurance, or an indemnity provided for members of a
profession or professional body, covering the risk of a claim by the Employee in
respect of loss arising in consequence of or from that advice;

8.4.3
the Employee has not presented or brought and will not present or bring any
complaint, proceedings, action or claim before any court, employment tribunal or
other judicial body in England, Scotland or any other jurisdiction in connection
with, relating to or arising out of the Employee's employment or its termination
and nor has nor will anyone acting on the Employee's behalf;

8.4.4
the Employee has disclosed to the Adviser all facts or circumstances that may
give rise to a claim against the Company or any Group Company or Relevant
Personnel and the Adviser has advised the Employee as to whether the Employee
has any claim of any kind arising out of or in connection with the Employee's
employment by the Company or any Group Company or the termination of any such
employment and, to the extent that the Employee has or may have any such claims,
these have been asserted or intimated to the Company by the Employee or the
Adviser on the Employee's behalf prior to the date of this Agreement and this
Agreement and the waiver and release in clause 8.1 above expressly relate to
each and every one of those claims;

8.4.5
except for those claims asserted or intimated as indicated in clause 8.4.4
above, the Employee has no other complaints or claims of any nature against the
Company or any Group Company or any of its Relevant Personnel;

8.4.6
the Employee has not withheld or failed to disclose any material fact concerning
any material failure by the Employee in the performance of the Employee's duties
for the Company and any Group Company;

8.4.7
the Employee is not aware: (1) of any grounds on which she can make, or (2) (to
the best of the Employee's knowledge) that any other employee or worker of the
Company or any Group Company is intending to make a protected disclosure under
section 43A of the Employment Rights Act 1996 in relation to the Company or any
Group Company;






--------------------------------------------------------------------------------





8.4.8
the Employee has not committed any breach of any duty (including fiduciary duty)
owed by the Employee to the Company or any Group Company nor a breach of the
Contract of Employment that would entitle the Company to terminate the
Employee's employment without notice; and

8.4.9
as at the date of this Agreement, the Employee has not agreed to accept,
accepted or received nor has it been indicated that the Employee might receive
an offer of alternative employment, engagement or consultancy.

8.5
Nothing in this Agreement shall prevent the Employee from making a protected
disclosure under section 43A of the Employment Rights Act 1996.

8.6
The Employee accepts that the Company (on behalf of itself, and its Group
Companies) is entering into this Agreement in reliance upon the representations,
warranties and undertakings provided by the Employee in this clause 8 and
clauses 5, 6 and 7 above.

8.7
The Company confirms that, as at the date of this Agreement, it is not aware of
any claims which it or any Group Company has or may have against the Employee.

8.8
The Employee agrees that the conditions regulating compromise agreements and
settlement agreements contained in the Sex Discrimination Act 1975, the Race
Relations Act 1976, the Trade Union and Labour Relations (Consolidation) Act
1992, the Disability Discrimination Act 1995, the Employment Rights Act 1996,
the National Minimum Wage Act 1998, the Working Time Regulations 1998, the
Transnational Information and Consultation of Employees Regulations 1999, the
Part-time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
the Fixed-Term Employees (Prevention of Less Favourable Treatment) Regulations
2002, the Employment Equality (Religion or Belief) Regulations 2003, the
Employment Equality (Sexual Orientation) Regulations 2003, the Information and
Consultation of Employees Regulations 2004, the Employment Equality (Age)
Regulations 2006, the Occupational and Personal Pension Schemes (Consultation by
Employers and Miscellaneous Amendment) Regulations 2006, the Pensions Act 2008
and the Agency Workers Regulations 2010 are intended to be and have been
satisfied. The Employee agrees that this is a qualifying settlement agreement
under the Equality Act 2010 and that Section 147(3)(c) and (d) Equality Act 2010
are met.

8.9
If the Employee breaches any material provision of this Agreement the Employee
agrees to indemnify the Company or any Group Company for any losses suffered as
a result thereof including all reasonable professional fees incurred.

8.10
If the Company breaches any material provision of this Agreement the Company
agrees to indemnify the Employee for any losses suffered as a result thereof
including all reasonable professional fees incurred.

8.11
If the Employee, or anyone acting on the Employee's behalf institutes any
action, claim or proceedings in the employment tribunal or any other court
against the Company, any Group Company or any Relevant Personnel in respect of
any matters that are the subject of clause 8.1 or if the Employee or anyone
acting on the Employee's behalf asserts that this Agreement is not a valid
compromise agreement, settlement agreement or qualifying settlement agreement or
if it is so adjudged by any court or tribunal, the Employee undertakes to repay
the payment set out at clause 3.4.1 (less any tax paid on it) together with any
sums paid to the Employee or on the Employee's behalf under this Agreement in
respect of legal costs to the Company in full immediately on demand and the
Company and each Group Company and all Relevant Personnel will be released from
any continuing obligations under this Agreement. Such repayment shall be
recoverable by the Company as a debt.






--------------------------------------------------------------------------------





9.
REFERENCE AND OTHER MATTERS

9.1
It is a condition of this Agreement that the Employee obtains legal advice as to
the terms and effect of this Agreement from the Adviser and that the Adviser
signs the acknowledgement at Schedule 2.

9.2
The Company agrees to pay, directly to the Adviser's firm, the Adviser's firm's
reasonable legal fees incurred by the Employee exclusively for advice given to
the Employee in relation to the termination of the Employee's employment and the
terms of this Agreement up to a maximum of £750 (plus VAT) after receipt by the
Company of an appropriate invoice from the Adviser's firm addressed to the
Employee and expressed to be payable by the Company and sent (marked strictly
private and confidential) to Steven Fasman.

9.3
Upon receipt of a written request from a prospective employer addressed to the
Company’s Senior Vice President, Human Resources the Company will provide a
written reference substantially in the form set out in Schedule 4, subject
always to any legal or regulatory obligations which the Company may have that
may require it to amend or add to the reference or make any oral comment in
respect of it.

9.4
Any internal or external comment or statement by the Employee concerning her
separation from the Company will be consistent with the substance and tenor of
the agreed form internal announcement set out in Schedule 5.

10.
GENERAL

10.1
The parties consider that this Agreement satisfies the conditions regarding
compromise agreements and settlement agreements and is a qualifying settlement
agreement under the Equality Act 2010.

10.2
This Agreement sets out the entire agreement and understanding between the
Employee and the Company and supersedes any prior agreement between the parties
relating to the subject matter of this Agreement. The Employee acknowledges and
agrees that in entering into this Agreement no reliance is placed upon, and no
remedy shall be available in respect of, any statement, representation,
warranty, understanding, promise or assurance (whether negligently or innocently
made) of any person (whether party to this Agreement or not) other than as
expressly set out in this Agreement. Nothing in this clause operates to limit or
exclude any liability for fraud.

10.3
The failure to exercise or any delay in exercising a right or remedy provided by
this Agreement or by law does not constitute a waiver of the right or remedy or
a waiver of other rights or remedies. A waiver of a breach of any of the terms
of this Agreement or a default under this Agreement does not constitute a waiver
of any other breach or default and will not affect the other terms of this
Agreement and will not prevent a party from subsequently requiring compliance
with the waived obligation.

10.4
The validity, construction and performance of the terms set out in this
Agreement shall be governed by and construed in accordance with the law of
England and Wales. Each of the parties irrevocably submits to the exclusive
jurisdiction of the courts of England and Wales.

10.5
This Agreement, although marked "without prejudice/subject to contract", will
upon signature by the parties and upon the Adviser signing the acknowledgement
in Schedule 2 be treated (subject to clause 6) as an open document evidencing an
agreement binding on the parties.

10.6
This Agreement may be executed in any number of counterparts and by the parties
to it on separate counterparts, each of which shall be an original but all of
which together shall constitute one and the same






--------------------------------------------------------------------------------





instrument. If the parties are executing by way of counterparts, the Agreement
will not be effective until each party has executed at least one counterpart and
it has been received by the other party and the Agreement has been dated by
agreement between the representatives of the parties. For the avoidance of
doubt, counterparts may be delivered to the other party by facsimile or by email
in Adobe Portable Document Format (PDF).





--------------------------------------------------------------------------------







SCHEDULE 1 OF THE SETTLEMENT AGREEMENT BETWEEN CATALENT PHARMA SOLUTIONS LIMITED
AND SHARON JOHNSON
Claims


1.
In this Agreement, "Claims" means all and any claims, costs, expenses or rights
of action of any kind, whether contractual, statutory or otherwise, whether or
not they are or could be in the contemplation of the parties at the date of this
Agreement, and whether having already occurred or arising in the future in the
United Kingdom or in any other country in the world, including, but not limited
to, the United States of America, which the Employee has or may have against the
Company or any Group Company or any Relevant Personnel from time to time, which
arise out of or in connection with the Employee's employment by the Company or
any Group Company or its termination including (but not limited to) any claim:

1.1
in relation to notice or pay in lieu of notice;

1.2
for equal treatment or equality of terms under the Equal Pay Act 1970 or the
Equality Act 2010;

1.3
for direct or indirect discrimination on the grounds of sex, pregnancy or
maternity, gender re-assignment, marital or civil partnership status,
discrimination by way of victimisation, harassment and any other claim under the
Sex Discrimination Act 1975 or the Equality Act 2010;

1.4
for direct or indirect discrimination, discrimination by way of victimisation,
harassment on grounds of colour, race, nationality or ethnic or national origin
and any other claim under the Race Relations Act 1976 or the Equality Act 2010;

1.5
for refusal of employment, action short of dismissal, dismissal or other
detriment on grounds related to trade union membership, for failure to comply
with collective consultation obligations or to pay a protective award or any
other claim under the Trade Union and Labour Relations (Consolidation) Act 1992;

1.6
for discrimination, harassment, or victimisation related to disability, failure
to make adjustments and any other claim under the Disability Discrimination Act
1995 or the Equality Act 2010;

1.7
for employment particulars and itemised pay statements, unauthorised deductions
from wages, for detriment in employment (on any ground), for detriment or
dismissal or selection for redundancy on grounds related to having made a
protected disclosure, for paid time off for ante-natal care, for the right to
time off for dependants for the right to request time off for study or training,
for the right to a written statement of reasons for dismissal, for unfair
dismissal, for automatically unfair dismissal (on any ground), for a redundancy
payment, for automatically unfair selection for redundancy on any ground and any
other claim under the Employment Rights Act 1996;

1.8
under the Protection from Harassment Act 1997;

1.9
for the national minimum wage or additional remuneration, failure to allow
access to records and detriment in employment on grounds related to the national
minimum wage under the National Minimum Wage Act 1998;






--------------------------------------------------------------------------------





1.10
for the right to be accompanied and for detriment or dismissal on the grounds
relating to the right to be accompanied under the Employment Relations Act 1999;

1.11
under the Employment Act 2002;

1.12
for dismissal for reasons related to a relevant transfer, for failure to inform
or consult, or any other claim under the Transfer of Undertakings (Protection of
Employment) Regulations 1981 or 2006;

1.13
for compensation for entitlement to annual leave, payment in respect of annual
leave refusal to give paid annual leave, daily or weekly or compensatory rest or
rest breaks and any other claim under the Working Time Regulations 1998;

1.14
relating to any rights to or during any period of parental leave, relating to
the right to return after parental leave, detriment relating to parental leave
rights, automatic unfair dismissal on grounds of parental leave, contractual
rights to or during parental leave under the Maternity and Parental Leave, etc
Regulations 1999;

1.15
relating to any rights to or during any period of shared parental leave,
relating to the right to return after shared parental leave, detriment relating
to shared parental leave rights, automatic unfair dismissal on grounds of shared
parental leave;

1.16
under the Transnational Information and Consultation of Employees Regulations
1999;

1.17
for less favourable treatment, for the right to receive a written statement of
reasons for less favourable treatment, automatic unfair dismissal or detriment
in employment under the Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000;

1.18
for less favourable treatment, for the right to receive a written statement of
reasons for less favourable treatment, automatic unfair dismissal or detriment
in employment under the Fixed-Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002;

1.19
for detriment or dismissal relating to the right to request contract variation
(flexible working) under the Employment Rights Act 1996;

1.20
for direct or indirect discrimination, victimisation or harassment on grounds of
religion or belief under the Employment Equality (Religion or Belief)
Regulations 2003 or the Equality Act 2010;

1.21
for direct or indirect discrimination, victimisation or harassment on grounds of
sexual orientation under the Employment Equality (Sexual Orientation)
Regulations 2003 or the Equality Act 2010;

1.22
under the Information and Consultation of Employees Regulations 2004;

1.23
for direct or indirect discrimination, victimisation or harassment on grounds of
age under the Employment Equality (Age) Regulations 2006 or the Equality Act
2010;

1.24
in relation to any breach of the Contract of Employment including (but not
limited to) unpaid wages, unpaid holiday pay or unpaid sick pay, permanent
health insurance, private medical insurance, bonus or commission or any other
contractual or discretionary benefit and any other contractual or tortious
claim;

1.25
in relation to any office or directorship(s) of the Company or any Group Company
the Employee may hold;






--------------------------------------------------------------------------------





1.26
for personal injury or negligence save, for the avoidance of doubt, those claims
specifically excluded under clause 8.2.3 of this Agreement;

1.27
in relation to any share option scheme, bonus scheme, long-term incentive scheme
or other profit-sharing scheme or arrangement between the Employee and the
Company or any Group Company;

1.28
for detriment or dismissal relating to rights under the Pensions Act 2008;

1.29
in relation to the conduct of the Company or any Group Company in relation to
any retirement benefits scheme which provides Relevant Benefits of which the
Employee is or claims to be a member including, without limitation, the payment
of contributions to, the accrual of benefits under, or the exercise of any
powers or discretion in relation to such a scheme;

1.30
in respect of which a Conciliation Officer is authorised to act;

1.31
under European Union law;

1.32
under any similar law to the foregoing in any other jurisdiction that may be
applicable to the employment relationship between the Employee and the Company
or any Group Company or the separation from such employment, including without
limitation any similar law of the United States or any of its political
subdivisions; or

1.33
any other statutory claim or claim for breach of statutory duty.

2.
“Claim" includes (without limitation):

2.1
any claim of which, at the date of this Agreement, neither the Company or the
Employee is aware; and

2.2
any claim of which, at the date of this Agreement, the Employee is aware but
neither the Company nor any Group Company nor any Relevant Personnel is aware.






--------------------------------------------------------------------------------







SCHEDULE 2 OF THE SETTLEMENT AGREEMENT BETWEEN CATALENT PHARMA SOLUTIONS LIMITED
AND SHARON JOHNSON
Adviser's acknowledgement


I, Alyson Young of MBC Law Limited, confirm that I have given independent legal
advice to Sharon Johnson of 8 Tithe Barn Close, Ickburgh, Norfolk IP26 5JY
("Employee") as to the terms and effect of this Agreement and in particular its
effect on the Employee's ability to pursue the Employee's rights or complaint
before an employment tribunal.
I confirm that I am a solicitor of the Senior Courts of England and Wales
holding a current practising certificate and that I am neither employed by nor
acting for Catalent Pharma Solutions Limited, nor acting in this matter for any
Group Company. I confirm that there is, and was at the time I gave the advice
referred to above, in force a contract of insurance or an indemnity provided for
members of a profession or professional body covering for the risk of a claim by
the Employee in respect of any loss arising in consequence of or from the advice
referred to above.


Signed /s/ Alyson Young            Dated 12th May 2017




 





























































--------------------------------------------------------------------------------





SCHEDULE 3 OF THE SETTLEMENT AGREEMENT BETWEEN CATALENT PHARMA SOLUTIONS LIMITED
AND SHARON JOHNSON
Letter of resignation
To the Board of Directors
[Date]
Catalent Pharma Solutions Limited
Frankland Road
Blagrove
Swindon
Wiltshire
SN5 8YG        
                
Dear Sirs
Catalent Pharma Solutions Limited ("Company")
I hereby resign with immediate effect from all directorships, offices,
trusteeships or other positions held by me in or on behalf of the Company or any
Group Company.
I acknowledge and confirm that there are no sums due to me from the Company or
any Group Company and I have no claim of any kind for compensation or otherwise
against the Company or any Group Company, its or their former or existing
agents, consultants, directors, employees, officers, shareholders or workers in
respect of the termination of my appointment(s).
In this letter, ''Group Company" means any parent undertaking of any of the
Company and any subsidiary undertaking of any of the Company or of any such
parent undertakings (where “parent undertaking" and “subsidiary undertaking"
have the meanings attributed to them under section 1162 Companies Act 2006).
Yours faithfully


SIGNED as a deed
by SHARON JOHNSON        
in the presence of:
Witness’s Signature    ………………………………………………
Name…………………………………………………………………….    
Address...........................................................................................
…………………………………………………………………………..





--------------------------------------------------------------------------------





…………………………………………………………………………..
Occupation……………………………………………………………..





--------------------------------------------------------------------------------









SCHEDULE 4 OF THE SETTLEMENT AGREEMENT BETWEEN CATALENT PHARMA SOLUTIONS LIMITED
AND SHARON JOHNSON
Agreed reference


Sharon Johnson held the position of Senior Vice President, Quality and
Regulatory Affairs at Catalent Pharma Solutions from July 2009 to June 2017.
During the period March 2015 to Sept 2016 she had the additional responsibility
for Product Development. She also served on the Catalent’s Executive Leadership
Team, reporting directly to Catalent’s CEO.
Catalent Pharma Solutions is a Contract Development and Manufacturing
Organisation with 30+ sites globally, delivering 70 billion doses to patients
and consumers annually for a customer base that includes the majority of
pharmaceutical, biopharmaceutical and consumer health companies.
During her tenure, Sharon developed the “One Catalent” Quality Management
System, established metrics and operating mechanisms to maintain focus on
execution excellence and promoted inspection readiness for the multiple
regulatory inspections and customer audits annually.







--------------------------------------------------------------------------------









SCHEDULE 5 OF THE SETTLEMENT AGREEMENT BETWEEN CATALENT PHARMA SOLUTIONS LIMITED
AND SHARON JOHNSON
Agreed internal announcement


Team,
  
Six months ago we introduced our new Vision and Mission statements, along with
our set of core Values , reflecting who we are, why we come to work, and how we
go about our jobs. In many ways, our commitment to Quality is the heartbeat of
Patient First.
  
Since joining the company in 2009, Sharon Johnson has worked tirelessly to
transform the Quality culture at Catalent – simultaneously challenging the old
ways of working and raising the bar on regulatory compliance and quality
excellence among 1,500 professionals across 30 + sites globally. In any given
year, we are subject to around 50 regulatory audits, and hundreds of customer
and internal audits. Under Sharon’s leadership, our quality and regulatory track
record has become a competitive differentiator for Catalent.
  
It’s therefore with a mix of pride and sadness that I announce Sharon’s decision
to resign, allowing her to pursue new challenges in the form of her own personal
goals and interests.
  
Please join me in wishing Sharon the best and in thanking her for all she has
done to cement Catalent’s commitment to patient safety.
  
That said, I’m pleased to share that Scott Gunther has been promoted to the
Executive Leadership Team as Senior Vice President of Quality & Regulatory
Affairs, assuming Sharon’s responsibilities in leading the global quality team
to ensure the safety of our products.
  
Scott has worked with Sharon since joining Catalent in 2012 as VP, Quality, most
recently within our Drug Delivery Solutions business unit where he oversaw
several leadership appointments in the US. He also served as interim VP of
Product Development, in addition to his role in quality, while a permanent
replacement was sought. As Scott assumes his new leadership role, he will work
closely with Sharon through the end of the fiscal year, as well as with the
Quality Leadership Team to ensure a smooth transition, continuing to drive
quality excellence across our global sites.
  
Please join me in wishing Scott much success in his new role.
  
Our customers rely on us to bring life-saving and life-enhancing products to
patients who need them. Reflecting on our Values, I’m so proud of how far we’ve
come as a company dedicated to patients, customers and our own people, and I’m
confident that we are well-positioned to drive this legacy forward in our
mission to develop and supply products that help people live better, healthier
lives.
  







--------------------------------------------------------------------------------





    


IN WITNESS of which this Agreement has been executed by or on behalf of the
parties on the date below.


EXECUTED as a deed by 
CATALENT PHARMA SOLUTIONS LIMITED 




acting by its director in the presence of:
Signature /s/ Lance Miyamoto
Print name Lance Miyamoto 

Date 12 May 2017


 
Witness's
 
Signature /s/ Anna Murray


 
Name  Anna Murray
 
Address  14 Schoolhouse Road 

               Somerset, NJ 08873 
 
Occupation Executive Assistant







SIGNED as a deed
by SHARON JOHNSON 



in the presence of:
 
Signature……………………………………………
 

Date………………………………………………… 
Witness's 
Signature.………………………………………. 

Print Name……………………………………… 

Address…………………………………………. 
 
…………………………………………………… 

Occupation.……………………………………..




